Claimant was employed at the University of Illinois as an electrician’s helper. On April 10, 1916, he and two others attempted to move a heavy box into a building at the University. He was directed by his superior to assist in the work. In doing the work he walked over some gas pipe which rolled when he stepped upon them. The negligence alleged that three men were not enough to carry the box, and that lie should not have been required to walk over the gas pipes in carrying it. Due to one or the other or both of the causes as stated, claimant sustained an inguinal hernia for which he underwent an operation. As a result of this, he was unable to work until September 7th, and has lost wages and has been put to considerable expense. It is argued by claimant’s attorneys, “He followed blindly the orders and commands of his superiors.” To us it would seem he was obligated to use some degree of care for his own safety, but there is no evidence in the record which would support even such a presumption. It has been held by this Court in cases which have arisen at the University of Illinois, that the State is not liable for the torts of its officers, agents and employees, and we see no reason why we should change our former holdings in this particular. In our view of this case, claimant would not be entitled to rerover even if we did not hold as above stated, and it is consequently the judgment of this Court that this claim be rejected.